UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAJUL RUHBAYAN, a/k/a Creme, a/k/a James Vernon Wood, a/k/a
James Vernette Johnson, a/k/a Kreem, a/k/a Day-Ja, a/k/a
Deja, a/k/a Amir Ruhbayan, a/k/a Jibra'el Ruh'alamin, a/k/a
Jibrael Ruhalamin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:02-cr-00029-RBS-FBS-1; 2:11-cv-00130-RBS)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rajul Ruhbayan, Appellant Pro Se. Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rajul Ruhbayan seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion, and its order denying his motion to alter or amend the

judgment.        The     orders    are    not      appealable     unless    a     circuit

justice   or     judge    issues    a    certificate       of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable   jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,     537   U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and conclude that Ruhbayan has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3